 

Exhibit 10.58

 

Agreement to Extend the Lease of an Unprotected Leased Premises of

January 16, 2017

Which was written and signed on January 21st, 2018

 

By and between:   Green Power Ye. Ym Ltd. Co. no. 514876952     13 Gad Feinstein
St, Rehovot     (hereinafter the “Company”)

 

Of the first part;

 

And:   SciVac Ltd. Co. no. 513679555     13 Gad Feinstein St. Rehovot     P.O.
Box 580 7610303     (hereinafter the “Tenant”)

 

Of the second part;

 

Whereas:   On November 5th, 2013 Ayalot Investments (Ramat Vered) 1994 Ltd. and
Sharda Ltd. (hereinafter collectively referred to as the “Original Lessor”)
signed a Main Lease Agreement including all appendixes thereof with the Company
with respect to the leased premises (the Main Lease Agreement including all
appendixes thereof shall be referred to hereinafter as the “Main Lease
Agreement”);       And whereas:   A Sub- Lease Agreement including all
appendixes thereof was signed between the Company and the Tenant (hereinafter
the lease agreement and all of its appendixes shall be hereafter referred to as
the “Sub- Lease Agreement”) with respect to the leased premises, from January
16th, 2017 till January 22nd, 2018 for a period of twelve (12) months
(hereinafter the “Original Sub- Lease Period”);       And whereas:   It was
agreed by and between the parties that the Tenant will be given an Option to
extend the sub- lease period for an additional period of twelve (12) additional
months, under the same terms and conditions as were agreed upon in the original
sub- lease period (hereinafter the “Option”);       And whereas:   The Tenant
wishes to exercise the Option granted to him and the Company agrees to this, all
in accordance with the terms set forth in the Sub- Lease Agreement and subject
to the changes set forth in this agreement hereafter;

 

   

 

 

Therefore it is agreed, declared and stipulated by and between the parties as
follows:

 

  1. The preamble of this addendum and its appendixes thereof constitute an
integral part hereof.         2. The terms used in this addendum shall have the
meaning assigned to in the original Sub- Lease Agreement.         3. The
provisions in this addendum amends and changes the Sub- Lease Agreement only in
sections and/or provisions that shall be amended and/or added in this addendum.
The sections that will be amended and/or added will prevail over the provisions
in the Sub- Lease Agreement. The other terms of the Sub- Lease Agreement will
apply in full, without any change to the lease of the leased premises.        
4. It is hereby agreed that the lease term in the leased premises will be
extended for an additional period of twelve (12) additional months which will
begin on the 23rd of January 2018 and it will end on the 22nd of January 2019
(hereinafter the “Additional Lease Period” or the “Option Exercise Period”), in
accordance with the Option in the Sub- Lease Agreement.         5. The rent will
include all current payments that are required by virtue of the Main Lease
Agreement and the Sub- Lease Agreement including however not limited to, the
management fees, municipal taxes, water and electricity, that will be in the
amount of twenty- five thousand NIS (25,000) per month in addition to VAT
(hereinafter the “Rent”). Notwithstanding the aforesaid, in a month in which the
consumption of electricity in the leased premises is greater than one thousand
five hundred NIS (1,500) the Tenant shall pay the Company the difference.      
  6. Upon signing this agreement the Tenant will deliver to the Company four (4)
checks each in the amount of seventy five thousand NIS (75,000) in addition to
VAT.         7. It is agreed by and between the parties that in the event of a
delay in payment of the rent to the Company, provided that written notice was
given to the Company, twenty- one (21) days in advance, during which the debt
was not paid, the Tenant will pay to the Company liquidated damages in the
amount of ten thousand NIS (10,000). This compensation will not derogate from
any other remedy to which the Company will be entitled for this delay.        
8. Except for the modifications specified above, the entire provisions set forth
in the Sub- Lease Agreement shall apply, mutantis mutandis, and this addendum
shall be deemed as part of the Sub-Lease Agreement for all intents and purposes
with respect to the Additional Lease Period.

 

And in witness hereof the parties are hereby undersigned:

 

Avi Mazaltov General Manager   Green Power Ye. Ym Ltd. Scivac Ltd.   Co.
no.514876952 /s/ Avi Maxaltov   /s/ Green Power Ye. Ym Ltd. The Tenant   The
Company

 

   

 



